DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


1.	Claim(s) 1, 23-24 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kondo et al. (US 2011/0273499).
Kondo et al. discloses a liquid discharge method of using a liquid discharge head (FIGs. 3-4, elements 42) including a drive element and a nozzle to discharge a liquid from the nozzle by applying a drive pulse to the drive element (FIG. 6, element COM1), the method comprising:
                               an acquisition step of acquiring a state of a dot (FIGs. 21A-C) formed on a recording medium by the liquid discharged from the nozzle, as a recording condition (FIG. 10: The test pattern is applied on the print medium (step S202), scanned (step S204), and the average concentration (state of a dot) is calculated (step S206)); and
                              a driving step of applying the drive pulse that varies depending on the recording condition acquired in the acquisition step, to the drive element (FIG. 10: A proper drive voltage of the drive pulse is determined and set corresponding to the determined average concentration).
Allowable Subject Matter
2.	Claims 6, 9-15 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Regarding to claim 6: The primary reasons for the indication of the allowability of the claim is the inclusions therein, in combination as currently claimed, of the limitation that wherein in the acquisition step, a coverage of the dot formed on the recording medium when a predetermined number of droplets are discharged from the nozzle is acquired as the recording condition, and in the driving step, a first drive pulse is applied to the drive element when the coverage acquired in the acquisition step is a first coverage, and a second drive pulse different from the first drive pulse is applied to the drive element when the coverage acquired in the acquisition step is a second coverage smaller than the first coverage is neither disclosed nor taught by the cited prior art of record, alone or in combination.
Claims 9-15 are allowed because they depend directly/indirectly on claim 6.
				CONTACT INFORMATION
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAM S NGUYEN whose telephone number is (571)272-2151.  
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MATTHEW LUU, can be reached on 571-272-7663.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

	/LAM S NGUYEN/               Primary Examiner, Art Unit 2853